 56DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 115,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandContinental-WirtElectronics.Case4-CB-1628October 23, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn May 28, 1970, Trial Examiner Fannie M. Boylsissued her Decision in the above-entitled proceed-ing, finding that Respondent had engaged in certainunfair labor practices within themeaning of theNational Labor Relations Act, as amended, I andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Respondent hasfiled two limited exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions,' and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Local 115, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'sRecommended Order.iException is taken to the Trial Examiner's denial to Respondent of anopportunity to impeach witnesses for the General Counsel An examinationof the designated portion of the record upon which reliance is placedreveals no unfairness or prejudice in the denial, however, as Respondentwas attempting at this point in the hearing to impeach a witness on an issuecollateral to the unfair labor practices alleged It is well within thediscretionary authority of a Trial Examiner at a Board hearing to apply thegeneral evidentiary limitation on impeachment of a witness on a collateralmatter See 3 Wigmore,Evidence §1001 (3d ed , 1940)2The exceptions raise issues for the consideration of the Board only tothe extent that they comply with the National Labor Relations BoardRules and Regulations, Series 8, as amended, Sec 102 46(b) All findings,conclusions, and recommendations to which proper exception has not beentaken are adoptedpro formaRules and Regulations, Sec 102 48(a)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLs, Trail Examiner. This case, initiated bya charge filed on June 23, 1969, and a complaint issued onOctober 31, 1969, was tried before me on 15 hearing days atvarious dates between December 15, 1969, and January 22,1970, at Philadelphia, Pennsylvania. The complaint allegesthat during a strike against Continental-Wirt ElectronicsCorporation, commencing on March 12, 1969, and still inprogress, the Respondent, Local 115, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Union or RespondentUnion, engaged in various acts of restraint and coercionagainst the employees of Continental-Wirt and otheremployers, in violation of Section 8(b)(1)(A) of the Act.Respondent Union filed an answer in which it denied thecommission of the unfair labor practices alleged. Subse-quent to the hearing, on or about March 20, 1970, theGeneral Counsel, the Respondent Union and the ChargingEmployer filed briefs, which have been carefully consid-ered.Upon the entire record and my observation of thedemeanor of the witnesses at the hearing, and after dueconsideration of the briefs filed by the parties, I make thefollowing:FINDINGS OF FACTIJURISDICTIONAL FINDINGS: THE BUSINESS OF THEEMPLOYERContinental-Wirt Electronics Corporation, the employerwhose employees have been on strike during the periodsherein relevant, is a Pennsylvania corporation engaged atits plant on Green Street and Queen Lane in Philadelphia inthebusinessofmanufacturing electronic components,including precision film resistors. During the year 1969Continental-Wirt sold and delivered from its Philadelphiaplant to points outside the Commonwealth of Pennsylvaniaproducts valued in excess of $50,000, including precisionfilm resistors valued in excess of $35,000 to agencies of theUnited States Government for use in military computersand military electronic devicesOn the basis of theseuncontroverted facts, I find that Continental-Wirt is anemployer engaged in commerce within the meaning ofSection 2(2), (6) and (7) of the Act.II.THE RESPONDENT LABOR ORGANIZATIONThe Respondent, Local115, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,isa labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background and IssuesAt an election conducted by the Regional Director of theBoard on October 23, 1968, wherein Respondent Unionand an incumbent local of the International Union ofElectricalWorkers,AFL-CIO,were on the ballots,186 NLRB No. 10 LOCAL 115, TEAMSTERS57Respondent Union won and was certified on October 31,1968, as the bargaining representative of the Continental-Wirt production and maintenance employees. Followingthe inability of Respondent Union and the Employer toreachan agreementin bargaining negotiations, the Unioncalled a strike on March 12, 1969. This strike was still inprogress at the conclusion of the hearing on January 22,1970.The picketing took place not only at the Continental-Wirtplant at Green Street and Queen Lane in Philadelphia, butalso at affiliated or related plants, namely, KeystoneControlCompany at Ambler, Pennsylvania, and atIndustrial Enterprises Company located at Hatsboro andFoxchase, Pennsylvania, respectively.'Management per-sonneland office workers, but none of the approximately150 production employees, worked between March 12 andApril 17. By the latter date, management representativeshad arranged with about 20 production employees whowished to return to work, to pick them up at variousmeeting points and transport them to work in cars.Registered notices were sent by the Employer to all strikingemployees, postmarked on or about April 18, announcingthe Employer's intention to resume operations and invitingeach employee to indicate in appropriate blocks on thenotice form whether or not he was willing to return to workand to mail such form back to the Employer. In addition tothose reporting back on April 17, 15 or 20 more strikerslater returned to work.The complaint alleges and evidence was adduced to showthatcommencing on March 19, before any of theproduction workers returned to work, management andoffice personnel were upon a number of occasions blockedby pickets from entering or leaving the plant and a numberof them were physically assaulted or threatened. As a resultof this conduct the Employer on or about March 26, 1969,sought and obtained preliminary injunctions in the Courtsof Common Pleas in Philadelphia and in MontgomeryCounty (the latter covering the Ambler and Hatsboroplants), enjoining the Union and its agents from engagingin acts of physical violence against the Employer and itsemployees.At the same time the Employer was alsoenjoined from engaging in similar acts against the Union,itsofficers and members. The number of pickets waslimited by the injunctions to six at each gate. A number ofpicketing employees were thereafter charged with viola-tions of the injunctions and some were tried and givensuspended sentences.The outstanding court injunctions and steps taken by thecourts to enforce their injunctive orders, together with thepresence of "Court Observers" employed by the Employerfrom a private detective agency to help it police the courtorders and the Labor Squad from the Metropolitan PoliceDepartment, were deterrents to a continuation of most ofthe coercive acts of the pickets. There is evidence of isolatedincidents occurring between September and November andno evidence of any alleged coercive conduct since then.In view of the effective manner in which the local courtsand police officials have dealt with the strike violenceproblem and the cessation of all acts of alleged strikemisconduct for more than a month before the commence-ment of the hearing, the Trial Examiner at the hearingquestioned the parties about what, as a practical matter,could be accomplished by conducting a hearing andresolving the issues presented as to whether the Union or itsagents had engaged in any of the acts of restraint andcoercion alleged. Any cease and desist order which mightresult from a decision by the Trial Examiner, by the Boardor by the appropriate United States Court of Appealscould, it seems to me, accomplish no more than has alreadybeen accomplished much more quickly by the injunctiveand contempt orders heretofore issued by the local courts.For this reason any decision and order issued in this casemay well be an exercise in futility.Nevertheless, in view of collateral proceedings uponwhich a decision in this case might possibly have somebearing- though not apparent to the Trial Examiner -and in view of some possible restraining effect of a Board orCourt Order in this proceeding upon future conduct of theUnion, findings and recommendations will be made hereininvolving the acts alleged in the complaint.2B.The Acts of Restraint and Coercion1.Those responsible for the Union's conduct ofthe strikeAt the outset, consideration will be given to the Union'scontention that any persons who may have engaged instrikemisconduct were not its agents and that the Unionshould not be held responsible for their conduct.Thomas J. Kilkenny was the Union's president andbusiness agent.3 John P. Morris was its secretary-treasurer1Union Organizing Representative Joseph Yeoman estimated that inordinary traffic it would take between 30 and 40 minutes to drive fromContinental-Wirt to Keystone Control in Ambler, about I hour to I hourand 15 minutes to Industrial Enterprises in Hatsboro, and between 20 and30 minutes to Industrial Enterprises at Foxchase2This is only one of numerous cases brought before the RegionalDirector or Board since the Union's certification on October 31, 1968, byor against one or the other of the parties On March 24, 1969, and again onNovember 3, 1969, the Union filed a charge against the Employer, allegingthat the Employer had violatedSection 8(a)(1) and (5) of the Act (Cases4-CA-4851 and 4-CA-5062) The Regional Director refused to issue acomplaint in both cases and on appeal to the Board from the secondrefusal, the Board on January 22, 1970, sustained the Regional Director'sactionOn November 20, 1969, a decertification petition was filed by oneof the employees and an election pursuant thereto was conducted onMarch 10, 1970 (Case 4-RD-439) In the meantime, however, the Unionfiled still another charge (Case 4-CA-5144) against the Employer, allegingthat it had violated Section 8(a)(1) and (5) of the Act and the RegionalDirector dismissed that charge on February 17, 1970 In view of thependency of the Union's appeal to the Board from the Regional Director'sruling in that case, the ballots were impounded by the Regional Director inthe representation case and have not yet been counted Some of theproceedings mentioned above were referred to in the record in this case.Other matters are mentioned in the General Counsel's brief and officialnotice is taken of them3During the course of the hearing in this case, on January 5 and againon January 6, 1970, Kilkenny followed employer attorney Andrew FMimnaugh out of the hearing room and threatened him with physicalharm On the first occasion, as Mimnaugh was waiting for an elevator,Kilkenny told him, "We'll work you over, too," and on the secondoccasion,during a morning recess at the hearing, Kilkenny followedMimnaugh into the elevator and told him, "We're going to f-k you aroundthe first chance we get " (Credited testimony of Mimnaugh, categoricallydenied by Kilkenny) Kilkenny's first threat, as the General Counsel points(Continued) 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDand business agent. They were not normally physicallypresent or personally involved with the day-to-day conductof the strike. Instead, they designated paid organizingrepresentativesto be in direct charge. None of theseorganizingrepresentatives worked for Continental-Wirt orits related plants. They were regularly employed elsewhere.One of them, George Dorsey, served as organizingrepresentative only fromMarch 12, the first day of thestrike, untilsometimeinMay. Another, Joseph Yeoman,who was a union shop steward at his regular place ofemployment and also served on the Union's bargainingcommittee at Continental-Wirt, served as organizingrepresentative while on leave of absence from his regularemployment, off and on between March 12 and May 1,then on a regular basis between May 1 and the last ofSeptember.A third organizing representative, JamesCogbill, who was a union shop steward at his regular placeof employment, served as organizing representative fromthe first day of the strike to August 15, except for oneweek's absence during the second week of the strike.Pickets, though not the strikers generally, received strikebenefits for performing their assigned duties of picketing inshifts of 4 hours each at Continental-Wirt and the threerelated plants. Picket captains were designated by theorganizing representatives to be in direct charge of thepickets at the various locations. The following employeesserved aspicket captains: Katie Lyons, Mirlon West, LenaReed,Doris Fisher, Lillian Felder,MargaretMancino,Roslyn Robinson, Mary Toohey and Joyce Maith.4According to Organizing Representative Yeoman, hereceived instructions from union officials, which hetransmitted to the pickets, that they were to conduct thestrikein anorderlymanner and not let themselves beprovoked by people entering and leaving the plant. Herepeated the instructions on several occasions as he feltsuch instructions were needed. Organizing RepresentativeCogbill testified that he told the pickets not to engage inphysical violence but gave them no instructions as to whatthey should or should not say. Regardless, however, of whatinstructions may have been issued by top union officialsand by the paid organizing representatives in overall chargeof the picketing, the Union cannot escape responsibility forthe numerous acts of strike violence and other misconductparticipated in or led by the picket captains and otherpicketsassisting them and in some instances by anorganizing representative himself. The organizing repre-sentativeswere present during some of the unlawfulconduct by the picket captains and they and the unionofficialsmust have been aware of such conduct because ofthearrestsand court findings in the injunction andcontempt proceedings, yet no steps were taken to removethe picket captains from their positions of responsibilityand no other effective steps were taken by the Union tobring about a cessation of the coercive strike misconduct.I find that the Union is responsible for the conduct ofout, appears to contain an admission that Respondent Union had beencommitting other coercive acts, about which there had been testimonyKilkenny's conduct, moreover, tended to encourage other union adherentstouse violence rather than peaceful means to achieve their lawfulobjectives4Four of these - Mancino, Reed, Lyons and Felder - also served asemployee members of the Union's bargaining committee Another picket,those of its organizing representatives and picket captainswho participated in the acts of restraint and coerciondescribed below aswell asfor that of the picketsassistingthem in the particular misconduct thus descnbed.52.Theacts of restraint and coercion alleged andfoundThe complaint charges the Union and its agent withengaging in acts of restraint and coercion by the followingtypesofconduct: (a) by obstructing, blocking andpreventing ingress andegress ofemployees and otherpersons to and from the plants; (b) by threateningemployees and supervisors with violence and other reprisalsif they crossed the picketlines or becausethey had crossedthe picket lines; and (c) by following, lying in wait for,assaulting,striking,beating, throwing objects at, andcommitting other acts of violence against employees,supervisors and their automobiles and belongings if thesupervisors or employees crossed, or because they crossed,the picket lines.There is credible evidence in the record to support theseallegations. Three of the unionagents,Organizing Repre-sentative George Dorsey and Picket Captains Lillian Felderand Roslyn Robinson, did not testify. Those who didtestify, for the most part, categorically denied that theywere at the sites of the alleged misconduct at the time itoccurred or that any incident such as that testified about infact occurred. In a few instances, a union witness admittedbeing present at or involved in some alleged incident buther version of the incident was such as to make her conductappear blameless and that of the General Counsel'switnessesreprehensible.Counsel for the Union sought throughout the hearing toadduce evidence of alleged misconduct on the part ofnonstriking employees and management representatives onthe theory that such misconduct should reasonably beconsidered as having provoked and therefore excusedmisconduct on the part of union pickets and other unionagents.The Union was permitted to adduce evidence ofmanagement and nonstriking employee misconduct wherethe perpetrators were identified and where union counselassured the Trial Examiner that such evidence would beconnected with alleged union misconduct in such a way asto show provocation for union misconduct. The Union,however, failed to show any connection between the allegedmanagement and nonstriking employee misconduct andthe acts of restraint and coercion engaged in by unionagents. I shall not therefore attempt to resolve credibilityissues or make any findings herein regarding the allegedmisconduct attributed to management and nonstrikingemployees.In general I find the testimony of the General Counsel'switnesses more credible than that of the Union's. I shall notattempt herein to mention or make findings regarding all ofJames Solomon, though nota picket captain,also served on the Union'sbargaining committee5Teamsters Local No 155,InternationalBrotherhood of Teamsters (E JLavinoand Company),157 NLRB 1637, 1642-43 andcases cited therein,Teamsters Local 783, International Brotherhood of Teamsters, (Coca-ColaBottlingCompany of Louisville),160 NLRB 1776, 1779 andcases citedtherein LOCAL 115,TEAMSTERSthe numerous incidents described in the record - in someinstancesbecause I am not satisfied that the identificationof participants or union responsibility has been clearlyestablished and in otherinstancesbecause the misconductwas directed against management or supervisory personnelwhen employees were not shown to have been present or tohave learned about the incident or because it is questiona-ble whether the misconduct restrained or coerced employ-ees within the meaning of Section 8(b)(l)(A) of the Act.Based upon a preponderance of the credible evidence, Ifind that Respondent Union, acting through its agents,engaged in the following acts of restraint and coercion ofemployees:(1)On the morning of March 19, cars driven by theEmployer's executive vice president, Burton Lifson, and itsassistantcontroller,Martin Mikelberg, and carrying sevenoffice employees, were blocked from entering the Continen-tal-Wirt plant for about 45 minutes by pickets who stood infront of the entrance and refused to move. UnionOrganizingRepresentativeGeorgeDorsey,who waspresent and in charge of the pickets, finally told Lifson thathe would permit the cars to enter if Lifson would return andtalk to him. Lifson assured Dorsey that he would do so andhe did return after the passengers were deposited inside theplant premises. Dorsey told Lifson that if he did not signthe union's contract, things would go very hard for him andhis family, that his house would be picketed and that hisvery existence would be in jeopardy. The latter conversa-tion was presumably heard by the pickets who had justblocked Lifson's entry into the plant and Dorsey's threatagainst him would naturally tend to restrain the picketsfrom abandoning the strike and going through the picketlinesto work.6(2)On March 21, Dorsey parked his car across thedriveway to the Continental-Wirt plant, blocking for about45 minutes the exit of Burton Lifson's car, in which he wastransporting office employees at quitting time. Dorseyremoved his car only after the Police Labor Squad arrived.(3)On March 24, Dorsey and Picket Captains MirlonWest and Katie Lyons were present at about 10 a.m. when10 or 15 pickets gathered around the car driven by WilliamO'Shea, the Employer's engineer, blocked its entry into theplant and scratched paint from the surface of the car with asharp instrument. When Burton Lifson sought to come toO'Shea's assistance,Mirlon West threatened to "beat [his]ass."Nonstriking employee John Singleton was presentduring the incident. O'Shea was able to enter the plantabout 45 minutes later when the Police Labor Squad, whichLifson had called, arrived upon the scene.7(4) On March 24, as the Employer's assistant controller,MartinMikelberg,and two office employees, DorisArmstrong and Mary Jane Jackson, were returning fromlunch, their entrance to the plant was blocked by five unionpickets (including Picket Captains Katie Lyons and Lena6Teamsters,Local Union 327 (Hartman Luggage Co.),173 NLRB No.220.7Theincidents describedin the above three paragraphs are based uponthe credited testimony of Burton Lifson.Dorsey did not testify. Westdenied that she had engagedin any of the misconduct attributed to herduring the strike.8The aboveaccount isbased principally upon the credited testimony ofJackson and in some respects upon the account givenby Lyons. Lyons,however,ldenied that she hadengaged inany of the strike misconduct59Reed) forming a line and holding each other's hands. Lyonstold them, "Go home, you're not working. We're out of ajob, so you're not working either." Mikelberg told thepickets, "You have no right stoppingus from coming in... you have to let us in." Mikelberg started to push hisway in, with Jackson following him, but all threenonstrikers gave up an attempt to enter the plant until thePolice Labor Squad arrived after Lyons punched Jacksontwice in the chest.8(5)On April 14, as Vice President Kalman Lifsonattempted to leave the Keystone Control plant in Amblerby car, Picket Captain Lilliam Felder and another picketblocked his exit. He then asked them to please let him leave.Thereupon Felder picked up a large rock or brick and hitLifson on the side of his head. A nonstriking employee ofKeystone Control, Sandra Carr, and John LaRocca, whowas in charge of maintenance and a member of thebargaining unit at Continental-Wirt, were present duringthis incident.9(6) At about noon on April 15, as Burton Lifson sought todrivehiscarwith employeepassengersout of theContinental-Wirt plant, his passage was blocked by UnionOrganizingRepresentativeDorsey and Picket CaptainWest until the Police Labor Squad arrived about a halfhour later. (Credited testimony of Burton Lifson.)(7)On April 17, the first day on which any of theproduction employees returned to work, they were met bymanagement representatives at the nearby police stationand escorted to the plantin caravansof cars. Their entranceto the plant was blocked by 17 pickets (including PicketCaptains Robinson, Toohey and Mancino), for about anhour until the police Labor Squad arrived. Some of thepickets pounded on Burton Lifson's car with sticks or clubs.Again as the caravan of cars full of employees sought toleave the afternoon, they were blocked by pickets, this timeby 35 to 45 pickets, until the Labor Squad came to theirassistance.One of the picket captains, Lillian Felder,threatened to kill employee Geraldine Gregory who wasriding in one of the cars. Another picket captain, RoslynRobinson, stood with a board or broom handle in her handand beat upon the of one of the cars until arrested by PoliceOfficerDaly. Picket James Solomon, a member of theUnion's bargaining committee, stood in the center of thedrivewaywith twigs in his hand. Union OrganizingRepresentative Dorsey was present during this blocking ofthe caravan of cars.10(8) At about 7:10 a.m. on May 14, employee Betty Vale,received a telephone call from Katie Lyons in which Lyonstold Vale that she had better not go to work if she knewwhat was good for her. Vale insisted that she was goinganyway. About 10 minutes later, as Vale was waiting on herfront porch for Burton Lifson to pick her up and transporther to work, Lyons, in the company of Union Organizingattributed to her.9The aboveaccount isbased upon the creditedaccount of KalmanLifson. Felder did not testify.10The findings in the above paragraphare basedupon the compositeand credited testimonyof BurtonLifson,Geraldine Gregory, CatherineCallahan andPoliceOfficerDaly. Although Lyons was identified byGregory as one of thepicketsblocking theentrance that morning, I acceptReed's andLyons' testimony that bothwere atAmbler thatmorning. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDRepresentatives Yeoman and Cogbill and Picket CaptainDoris Fisher and another striker, approached Vale's home.Lyons came to the steps of Vale's porch, as the otherswaited for her across the street, and told Vale that if sheknew what was good for her, she had better not go to work.Vale replied that she had five children to support.Thereupon Lyons warned her: "After tonight you won't besupporting them." The group left after Vale told them thatshe had called the police. The above findings are basedupon Vale's credited testimony.A few minutes later Burton Lifson picked up Vale, thenproceeded to the home of another employee, CatherineCallahan. After Callahan got into Lifson's car, Katie Lyonsand Doris Fisher came over to the car. Lyons asked Lifsonfor a ride and reached into the car towards the keys andFisher pounded on the rear quarter panel of the car. Bothtold the employees in the car that they had better not go towork and warned, "We're going to get you." The abovefindingsarebased upon the mutually corroborativetestimony of Burton Lifson, Vale and Callahan.(9) At about 11 p.m. on May 14, as employee CatherineBathurst,who worked on the night shift at IndustrialEnterprise in Foxchase, was leaving the plant with hersupervisor, Bob Reed, Bathurst was set upon and beaten byat least two of four women who appeared to have beenlying in wait for her and Reed. As a result of the assaultseveral stitches were required on Bathurst's head woundand she missed a number of days from work. Bathurstidentified Katie Lyons as one of her assailants. Accordingto Bathurst, 2 days prior thereto when she was reporting forwork, the same person who hit her on her left temple on thenight of May 14, but whose name Bathurst did not learnuntil several weeks later, yelled at her from the top of thesteps to the plant (about 80 feet away) that she was going tomeet Bathurst on the top of the steps on the next day andwanted to talk to her; Lyons then raised her fist and saidshe was going to "get" Bathurst. Lyons was not there thenext day as Bathurst came to work and she did not seeLyons again until the night of the assault upon her.According to Bathurst, the street lights were behind thefour assailants until Lyons turned sideways and the lightshone on the side of her face just before she hit Bathurst.Bathurst did not see Lyons again until several weeks laterwhen, at a court injunction hearing at which all the picketswere present, Bathurst pointed out to Kalman Lifson thepicket who had struck her in the left temple. Bathurst waslater informed that the name of this picket was Katie Lyonsand while testifying she correctly identified Lyons in thehearing room.Shortly after Bathurst returned to work following theassault upon her, one of several pickets in a group whichincluded Picket Captain Mary Toohey, called Bathurst a"scab" and threatened, "We are going to get you again." Iam persuaded and find, despite Lyons' denial that sheparticipated in the May 14 assault, that she in fact did so, asBathurst credibly testified. I am also convinced from thelater statement of one of the pickets in the group picketingtheFoxchase plant that the pickets were identifying11 It may well be, as Yeoman testified that he had not set out to followLifson's car on that occasion, but that, upon observing it, he instructedFelder to get out at the red light and see who the passengers werethemselves with and adopting responsibility for the May 14assault as union action against Bathurst for working as a"scab."(10) At about 4:30 p.m. on May 16, as Burton Lifson leftthe plant with seven employees (some of whom werewearing masks to conceal their identity) he became awareof another car driven by Union Organizing RepresentativeYeoman and containing Cogbill, Lyons, West, MarthaReed and Felder behind him. At one point when Lifsonstopped for a red light, Felder got out of the car behind himand ran toward his car carrying a knife about 6 inches long.Lifson's passengers in the backseatyelled, "She is after uswith a knife." As Felder bent downward at the rear of hiscar, Lifson, believing that a tire of his car was about to beslashed, drove through the red light and to the nearestpolice station, where he obtained the services of PoliceLabor Squad Officers Wilson and Perry to escort his car ashe delivered his passengers." Thereafter, as Lifsondelivered Callahan to a point near her home, Lyons, Felder,West and Reed ran toward the car from the opposite side ofthe street.When they were about 10 feet from Lifson's car,the police officers got out of their squad car. ThereuponLyons yelled, "Oh, hell, he's got the Labor Squad withhim," and the pickets turned and ran to the station wagonbeing driven by Yeoman. The findings in this paragraph arebased upon the mutually corroborative and creditedtestimony of Burton Lifson, Callahan and Officer Wilson.(11)At noon on May 21, as Plant Engineer O'Shea andemployee Singleton were returning to the plant with theirarms full of sandwiches and dunks for fellow workers at theplant, they were met by Picket Captains Katie Lyons andMirlonWest and three other strikers, including GraceWelsh. O'Shea greeted them with, "Hi, ladies." Thereupon,Lyons and West, followed by the other women, startedlaughing and pulling sandwiches and drinks from thecontainersO'Shea and Singleton were carrying. Welshpoured a container of tomatojuiceon Singleton.Westattempted unsuccessfully to pull off O'Shea's sunglassesand cursed and shoved him. O'Shea and Singleton, afterprotesting and attempting to move on, pulled out tear gaspens which they pointed at the women. The women thenretreated temporarily.At that point Union OrganizingRepresentative Cogbill arrived upon the scene and, with ahand in his pocket, asked what was going on and toldO'Shea to go ahead and use thetear gaspencil.O'Sheareplied that he would if he had to. Cogbill gave Singleton ashove and two of the strikers joined in pushing or shovingO'Shea and Singleton as they backed away toward theplant. Cogbill and the strikers left when they were about afourth of a block from the plant. The above findings arebased principally upon the credited testimony of O'Shea,who impressed me as a reliable witness. The testimony ofCoghill, Lyons, West and Welsh is credited only insofar asit is consistent with O'Shea's.(12) At about 8 a.m. on June 3 Picket Captains West,Robinson, Lyons and Fisher and two other pickets blockedthe Green Street driveway to the plant, preventing the entryof Burton Lifson and six or seven employeepassengers inNevertheless, I am convinced that Felderdid have a knife in herhand anddid bend down toward the rear of Lifson's car in themanner described byLifson and Callahan. Felder did not testify LOCAL 115,TEAMSTERS61his caruntil twoLabor Squad policemen arrived andremoved the pickets from the driveway. (Credited testimo-ny of Troiano.)(13) On the afternoon of the same day as office employeeMary Jane Jackson was aboutto enterher home afterreturningfrom work, Mirlon Westin a cardriven byCogbill, yelled out, "Okay,JanieJackson, I got youraddress, 4310Wayne Avenue. I'm going to get you."Similar threatswere made to Jackson by Katie Lyons on anumber of occasions between mid-September and mid-November as Jacksonwas beingtransported to work inO'Shea's car Typical of these threats were: "We are goingto mess upyour pretty face one of these days," "Maybe notthis timebut we'll get you nexttime," or "I'm going to beatyou up " (Credited testimony of O'Shea and Jackson.)(14) On another occasionin June asemployee Mary JaneJackson was being transported out of the plant in a cardriven by one of thesalesmanagers,Joe Puriskey, PicketCaptains Mirlon West and Mary Toohey threw a brick atthe car, the one thrown by West hitting the car. (Creditedtestimony of Jackson.)(15)At about 8 a.m. onJune 18 asBurton Lifson andofficeemployeeDon Murdock were attempting totransport employeesintothe plant, their cars were blockedat the GreenStreetentrance for about 45 minuted by PicketICaptains Lena Reed and Margaret Mancino and fourother pickets standing in front of the carsWhen CourtObserver Troiano requested the pickets to step aside, one ofthe pickets,Welsh, replied: "The only way these scabs aregetting in is with a police escort." They in fact moved onlyafter the Police Labor Squad arrived. (Credited testimonyof Troiano.)(16)During the week of July 13 rocks were thrownthrough the open double door facing the driveway into thesecond floor of the plant. Employees Vale and Grace ran toa window to see where the rocks were coming from. Graceobserved Lyons throw another rock and Vale observedFeldei throw two more rocks into the building. (Creditedtestimony of Vale and Grace.)(17) On July 22 at about 4:30 p.m. as employees wereleaving the I plant in cars driven by supervisory personnel,severalof the picket captains (West, Lyons, Fisher andRobinson) attacked the cars and sought to pull the outsidemirrors off the cars. Fisher succeeded in pulling the mirroroff the car driven by Al Harris; Lyons and West chasedPuriskey's carup the street and attempted unsuccessfully topull its mirror off; and Lyons twisted but was unable to pullthe mirror off Burton Lifson's car. (Credited testimony ofCourt Observer Haines.)(18) On July 29 at about 4:30 p.m. as Burton Lifson wasleaving the plant in a car loaded with employees, the leftfront lireof the car was hit by a bottle hurled by MirlonWest. (Credited testimony of Burton Lifson.)(19) On August 1 at about 4:35 p.m. as Kalman Lifsonwas leavingthe plant with several employees, includingCatherine Callahan, in his car, Doris Fisher came out from12Earlier that morning before the pickets had arrived, Burton Lifsonhad transported one car load of employees into the plant premises, thenleft to pick up a second load As he drove into the plant driveway with thesecond load, West and Lyons jumped on the hood of his car West got offas the car approached the front of the plant building but Lyons stayed onthe hood until he reached the parking area in the rear of the plant I do notbehind a tree and hurled a rock at and broke the windshieldof the car. Soon thereafter, as Lifson was waiting to make areport to the police about the incident, Lyons and Westcame up to the car. West loosened the side mirror to the carand Lyons pounded on the side of the car, then reachedinside and pulled Callahan's hair. (Credited testimony ofKalman Lifson and Catherine Callahan.)(20) In mid or late August while Vale and several otheremployees were having their lunchbreak near the rear doorof the plant and the parking lot, Mirlon West appearedfrom the Queen Lane entrance to the plant and startedthrowing rocks and a bottle. She broke the rear view mirroron one of the cars. (Credited testimony of Vale.)(21) In mid or late August at about 10:30 a.m. as PlantEngineerO'Shea was leaving Industrial Enterprises atFoxchase, Lyons and West blockedhis exit and com-menced pounding on his car with bucks or rocks as Westshouted, "Thistime we are goingto get you good." Lyonsshattered the entire right side of the windshield.Westshattered the outside mirror, then pounded and shatteredthe left side of the windshield immediately in front ofO'Shea Pieces of glass flew back and hit O'Shea in his faceand hair, one piece lodging in one of his eyes. A number ofemployees witnessed the incident. (Credited testimony ofO'Shea.)(22) On the morning of September 26, when as a result ofGolda Meir's visit to Philadelphia, the Police Labor Squadwas not present at the entrance to the Continental-Wirtplant, the pickets, including West and Lyons, sought toblock the entrance of employees going to work. SalesManager Cohen, carrying a car full of employees,gaveupafter about 15 minutes and backed away after beingblocked by West, Lyons and six or seven other pickets.Thereupon O'Shea, with another car full of employees,decided to and did gradually inch his way in, forcing thepickets to move out of the car's way. As he did so, Westgrabbed the side view mirror of his car and smashed it.(Credited testimony of O'Shea.) 12CONCLUSIONS OF LAW1.The Union has restrained and coerced employees inthe exercise of their rights guaranteed under Section 7 ofthe Act, in violation of Section 8(b)(1)(A) of the Act, by thefollowing acts and conduct:(a) By obstructing, blocking and preventing ingress andegress of employees and other persons to and from theplantsofContinental-Wirt Electronics Corporation inPhiladelphia,Keystone Control Company in Ambler andIndustrial Enterprises Company in Foxchase.(b)By threatening employees and supervisors withviolence and other reprisals if they cross the picket lines orbecause they crossed the picket lines at said plants; and(c)By following in a threatening manner, lying in waitfor,assaulting, striking, beating and throwing objects atemployees and supervisors and their cars and plantbase any unfair labor practice finding upon this incident both because ofsome doubt in my mind as to whether Lyons and West may have felt itadvisable to ride the hood in order to avoid the danger of being hit byLifson's car and also because, in any event, I doubt that their conductamounted to restraint and coercion within the meaning of the Act 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperty, because the employees and supervisors crossed orattempted to cross the Union's picket lines at said plants.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIthaving been found that Respondent Union hasengaged in violations of Section 8(b)(1)(A) of the Act, myRecommended Order will require that it cease and desisttherefrom and take certain affirmative action necessary toeffectuate the policies of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c)of the National Labor Relations Act, asamended, it ishereby ordered that the Respondent, Local115, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents,representatives, successors, 1 and assigns, shall:1.Cease and desist from:(a)Restrainingor coercing employees of Continental-Wirt Electronics Corporation, Keystone Control Companyand Industrial Enterprises Company, in Philadelphia,Ambler and Foxchase, Pennsylvania, respectively, (1) byobstructing, blocking and preventing ingress and egress ofemployees and other persons to and from the plants of saidEmployers; (2) by threatening employees and supervisorswith violence or other reprisals if they cross RespondentUnion's picket lines or because they have crossed saidpicket lines at said plants; and (3) by following in athreatening manner, lying in wait for, assaulting, striking,beating and throwing objects at employees and supervisorsand their cars and plant property because the employeesand supervisors have crossed or attempted to crossRespondent Union's picket lines at said plants.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed underSection 7 of the Act.2.Take the following affirmative action found necessar-y to effectuate the policies of the Act:(a)Post in conspicuous places at its business office,meeting hall, and other places where it customarily postsnotices to its members, signed copies of the attached noticemarked "Appendix." 13 Copies of said notice on formsprovided by the Regional Director for Region 4, after beingduly signed by an authorized representative, shall be postedby the Respondent Union immediately upon receiptthereof, and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by the RespondentUnion toinsurethat said notices are not altered, defaced,or covered by any other material.(b)Mail to the Regional Director for Region 4, signedcopies of the attached notice for posting by Continental-Wirt Electronics Corporation, Keystone Control Companyand Industrial Enterprises Company, if they are willing, inplaces where notices to their employees are customarilyposted.Copies of said notice to be furnished by theRegionalDirector,shall,afterbeing signed by theRespondent Union as indicated, be forthwith returned fordisposition by him.(c)Notify the Regional Director for Region 4, in writing,within 20 days from the receipt of this decision what stepshave been taken to comply herewith.1413 In the event that no exceptions are filed as provided in Section 102 46of the Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 10248 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States CourtofAppeals, the wordsin the notice reading "Postedby Order of theNationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of a United States Court of Appeals Enforcing anOrder of the National LaborRelations Board "14 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read' "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps have beentaken to comply herewith "APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentSection 7 of the National Labor Relations Act guaranteesall employees the right to join and assist labor unions andalso the right, with certain exceptions, tofrom joining and assisting labor unions, and torefrain from participating in union activities, includingstrikes.WE WILL NOT restrain or coerce employees ofContinental-Wirt Electronics Corporation in Philadel-phia,KeystoneControlCompany in Ambler, orIndustrial Enterprises Company in Foxchase, in theexercise of their Section 7 rights. More specifically:WE WILL NOT obstruct, block, or prevent ingress oregress of employees and other persons to and from saidplants.WE WILL NOT threaten employees or supervisors withviolence or other reprisals if they cross or because theycrossed the picket lines at said plants.WE WILL NOTfollow in a threatening manner, lie inwait for, assault, beat, or throw objects at employees orsupervisors or their cars or plant property because theemployees or supervisors have crossed or attempted tocross the picket lines at said plants.WE WILL NOT in any like or related manner restrainor coerce employeesin the exerciseof their rights underthe National Labor Relations Act.LOCAL 115, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERSOF AMERICA(Labor Organization)DatedBy LOCAL 115,TEAMSTERS63(Representative)TitleThis is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 1700Bankers Securities Building,Walnut & Juniper Streets,Philadelphia,Pennsylvania19107Telephone215-597-7601.